Citation Nr: 1442498	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-31 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss disability.

2.  Entitlement to an evaluation in excess of 20 percent for residuals, shell fragment wound, left calf.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, May 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In June 2013, the Veteran testified in a videoconference hearing before the undersigned; a transcript of the hearing has been associated with the Veteran's Virtual VA file.

The Board has reviewed the Veteran's Virtual VA file and has considered the documents contained therein.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a claim for a total disability based upon individual unemployability due to service-connected disabilities (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  However, in a rating decision of May 2012, the RO denied a claim for TDIU.  As the issue of entitlement to TDIU has already been addressed by the RO and the Veteran has not otherwise expressed disagreement with the decision, Rice is not applicable in the present case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The record shows that the Veteran was last afforded a VA examination for his bilateral hearing loss in April 2012 and for residuals, shell fragment wound of the left calf December 2012.  During his June 2013 hearing, the Veteran and his wife testified that his hearing loss had worsened since the April VA examination.  Both he and his wife testified that he could hear less.  See Hearing transcript at p. 6.  In regards to the left calf, the Veteran testified his condition had worsened since the last VA examination of December 2012.  He specifically stated that he could not walk as long and was losing more his balance.  See Hearing transcript at p. 8. 

Based on the evidence, the Board finds that the Veteran's disabilities may have worsened in severity since he was last examined.  Accordingly, the Board finds that a contemporaneous VA medical examination is warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  The claims folder, and any pertinent evidence in Virtual VA, must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for hearing loss disabilities.  The examiner should obtain a detailed clinical history from the Veteran. 

The examiner must comment on the impact of the service connected disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

A complete rationale should be provided for all opinions.  

2. Schedule the Veteran for an appropriate examination to determine the current severity of his service-connected residuals of a shell fragment wound of the left calf.  The claims folder, and any pertinent evidence in Virtual VA, must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating muscle injuries.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including X-rays and ranges of motion, should be performed.  The examiner must specifically state whether the Veteran's disability is considered moderately severe or severe.

The examiner must comment on the impact of the service connected disability on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  
The supporting rationale for all opinions expressed must be provided.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



